Citation Nr: 0838738	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  05-37 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. R. Weaver


INTRODUCTION

The veteran served on active duty from October 1942 to 
September 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that continued the 10 percent rating for the 
veteran's service-connected lumbosacral strain.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is necessary before the Board can 
decide the veteran's claim for an increased rating for his 
service-connected lumbosacral strain.  When rating a spine 
disability, any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be evaluated separately under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 1 
(2008).  During a VA examination in May 2005, the veteran had 
no ankle jerk reflex bilaterally and complained of sensory 
deficiencies.  Therefore, the Boards finds that a 
neurological examination is needed to determine the 
neurological residuals of the veteran's service-connected 
disability, if any. 

Where the veteran claims a disability is worse than when 
originally rated, and the evidence is too old to adequately 
evaluate the current state of the condition, VA must provide 
a new examination.  Snuffer v. Gober, 10 Vet. App. 400 
(1997); Olson v. Principi, 3 Vet. App. 480 (1992).  In his 
July 2005 notice of disagreement, the veteran stated that his 
back condition had worsened.  Moreover, the most recent VA 
examination was conducted in May 2005, and is more than three 
years old.  Thus, the Board finds that a new spine 
examination should be scheduled.   

The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case.  The consequences of failure to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2008).

Finally, since the most recent treatment records in the 
claims folder date from July 2005, the most recent medical 
treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Ask the veteran to identify all VA 
treatment facilities and private 
providers where he has been treated for 
his lumbosacral strain, including 
treatment for any neurological symptoms 
since July 2005 and make arrangements to 
obtain any identified records.  

2.  Thereafter, make arrangements for the 
veteran to have an appropriate 
examination (to include orthopedic and 
neurological findings) to determine the 
current residuals of his lumbosacral 
strain.  The claims folder, should be 
reviewed by the examiner and the 
examination report should note that 
review.  Any indicated studies should be 
performed.  A complete history of the 
veteran's symptoms should be obtained.  
The examination report must provide 
complete rationale for all opinions and 
must address the following matter:  

(a)  Identify and describe in detail 
all residuals attributable to the 
veteran's service-connected lumbar 
strain;  

(b)  Report the range of motion 
measurements for the lumbar spine, 
in degrees;

(c)  Note any pain, weakened 
movement, excess fatigability, or 
incoordination on movement.  
Describe whether pain significantly 
limits functional ability during 
flare-ups or when the lumbar spine 
is used repeatedly.  If there is no 
pain, limitation of motion or 
limitation of function, that should 
be noted in the report.

(d)  Identify all neurological 
residuals relating to the veteran's 
lumbar strain disability, if any.  
With regard to any neurological 
disability resulting from the 
service-connected lumbar strain, the 
specific nerve affected should be 
specified, together with the degree 
of paralysis.  To the extent the 
veteran has more than one cause for 
neurological symptoms, the examiner 
should, if possible, identify which 
symptoms are residuals of the lumbar 
strain disability, and which are the 
result of some other causation.

3.  Then, readjudicate the claim.  If any 
benefit sought is denied, issue a 
supplemental statement of the case.  
Allow the appropriate time for response, 
then return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).


_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

